DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (WO 2005/028801) in view of Oskam et al. (US 7,464,742), hereinafter referred to as Oskam.
Regarding claim 1, Jensen discloses a lift cord spool assembly for a motorized window treatment (directed to an intended use), the lift cord spool assembly (Jensen: Figure 1) comprising: 
a spool (15) that is configured to windingly receive a lift cord, the spool configured to rotate about the rotational axis; 
a housing (5) that is configured to surround the spool (15) (Jensen: Figure 1); and 

the end cap (11) comprising: 
an inner surface (wall of 11 facing the interior of the housing); 
a cylindrical shoulder (22) extending from the inner surface, the shoulder configured to abut the housing when the end cap is attached to the housing such that the lift cord is retained within the housing (Jensen: Figure 2); 
an aperture (8) configured to receive the lift cord (Jensen: Figure 1); and 
a guide (23) that is configured to push the lift cord onto the spool (15) as the lift cord is wound onto the spool, the guide extending from the inner surface and abuts the shoulder (22) (Jensen: Figure 3).
Although Jensen discloses that the guide extends from the inner surface to guide the lift cord and that the guide (23) extends around a circumference of the drum that extends a first length from the inner surface, Jensen fails to disclose that the guide extends around the shoulder, at least a portion of the guide defining a gradual slope such that the guide extends a first length from the inner surface at a first location and a second length from the inner surface at a second location, wherein the second length is greater than the first length. However, Oskam discloses that it is known for a guide (73) of a lift cord spool assembly to extend around a drum and have a gradual slope (along guiding face Oskam: Figure 2 and 2A) such that the guide extends a first length from the inner surface and a second length from the inner surface that is greater than the first length (Oskam: Figure 2A). Oskam discloses that the gradual slope facilitates guiding of the lift cord onto the spool. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Jensen such that the guide is provided with a gradual slope formed by first and second lengths from the inner surface such that the second length is greater than the first length in order to improve guidance of the lift cord onto the spool, as taught by Oskam. The claim would have been obvious because a particular Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) Providing the guide such that it larger and sized such that it extends around the entire circumference would not result in the device performing differently nor would it lead to any new or unexpected result as the critical elements of the guide and having a gradual slope are known and taught by Oskam for guiding the cord. Even so, one would be motivated to provide a guide around an entire circumference to fully enclose and guide the cord.
Regarding claim 2, Jensen as modified with Oskam teach the first location is defined proximate to a side of the aperture where the lift cord is wound onto the spool (Oskam teaches the shorter distance is adjacent where the lift cord is first wound, see Oskam Figure 2A and 
Regarding claim 3, modified Jensen discloses wherein the spool (15) defines a bore that extends therethrough along the rotational axis (Jensen: Figure 1).  
Regarding claim 4, modified Jensen discloses wherein the bore is configured to receive a drive shaft (25) of the motorized window treatment (as stated above, a motorized window treatment is directed to an intended use of the device) (Jensen: Figure 1).  
Regarding claim 5, modified Jensen discloses wherein the end cap (11) defines an inner surface with a hole therethrough (Jensen: Figure 4).  
Regarding claim 6, modified Jensen discloses the inner surface is configured to abut an end of the spool (15) (Jensen: Figures 1-3).  
Regarding claim 8, modified Jensen discloses the spool is cylindrical and the end of the spool is a first end, and wherein the spool is tapered from a first diameter at the first end to a second diameter at an opposed second end (Jensen discloses the drum is tapered between sections 16 and 17). Jensen does not specifically disclose that the taper is approximately 0.5 degrees. However, it would have been obvious to taper the diameter by 0.5 degrees since Jensen provides the teaching of providing one diameter larger than the other in order to provide a taper and adjusting the size of the diameters of the spool such that it tapers 0.5 degrees is well within the skills of one of ordinary skill in the art since such modification involves a mere change in size. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions 
Regarding claim 9, Jensen as modified with Oskam disclose wherein the guide and the shoulder intersect at a radiused edge (Jensen: Figure 3).
Regarding claim 10, modified Jensen discloses wherein the shoulder (22) comprises the aperture (8) (shoulder 22 extends to 6 and 7 which contains the aperture; Jensen: Figure 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Oskam, as applied in claim 6 above, in further view of Chen et al. (US 2017/0298687), hereinafter referred to as Chen.
Regarding claim 7, modified Jensen discloses the spool is supported by the end cap and has a hole but does not specifically disclose if the spool defines a protrusion that extends along the rotational axis from the end of the spool, the protrusion configured to be received within the hole. However, Chen discloses it is well known for spools to have a protrusion (18) that are received in a hole (at 122). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide the spool of Jensen with a protrusion since it is a well-known means of supporting a spool, as taught by Chen.
Claims 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Oskam.
Regarding claim 11, Jensen discloses a window treatment comprising a covering material (folding blind) having a top end and a bottom end spaced from the top end along a second direction that is perpendicular to the first direction with a lift cord having a first end that is operatively attached to a drive shaft (25) configured to rotate the drive shaft about a rotational axis and a lift cord spool assembly (Jensen: Figure 1) comprising: 
a spool (15) that is configured to windingly receive a lift cord, the spool configured to rotate about the rotational axis; 

an end cap (11) that is configured to attach to the housing such that the spool is retained within the housing (Jensen: Figure 3), 
the end cap (11) comprising: 
an inner surface (wall of 11 facing the interior of the housing); 
a cylindrical shoulder (22) extending from the inner surface, the shoulder configured to abut the housing when the end cap is attached to the housing such that the lift cord is retained within the housing (Jensen: Figure 2); 
an aperture (8) configured to receive the lift cord (Jensen: Figure 1); and 
a guide (23) that is configured to push the lift cord onto the spool (15) as the lift cord is wound onto the spool, the guide extending from the inner surface and abuts the shoulder (22) (Jensen: Figure 3).
Although Jensen discloses that the guide extends from the inner surface to guide the lift cord and that the guide (23) extends around a circumference of the drum that extends a first length from the inner surface, Jensen fails to disclose that the guide extends around the shoulder, at least a portion of the guide defining a gradual slope such that the guide extends a first length from the inner surface at a first location and a second length from the inner surface at a second location, wherein the second length is greater than the first length. However, Oskam discloses that it is known for a guide (73) of a lift cord spool assembly to extend around a drum and have a gradual slope (along guiding face Oskam: Figure 2 and 2A) such that the guide extends a first length from the inner surface and a second length from the inner surface that is greater than the first length (Oskam: Figure 2A). Oskam discloses that the gradual slope facilitates guiding of the lift cord onto the spool. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Jensen such that the guide is provided with a gradual slope formed by first and second lengths from the inner surface such Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) Providing the guide such that it larger and sized such that it extends around the entire circumference would not result in the device performing differently nor would it lead to any new or unexpected result as the critical elements of the guide and having a gradual slope are known and taught by Oskam for guiding the cord. Even so, one would be motivated to provide a guide around an entire circumference to fully enclose and guide the cord.

Regarding claim 12, Jensen as modified with Oskam teach the first location is defined proximate to a side of the aperture where the lift cord is wound onto the spool (Oskam teaches the shorter distance is adjacent where the lift cord is first wound, see Oskam Figure 2A and modified Jensen shows the aperture (8) adjacent where the lift cord is first wound, therefore, the first location is proximate to a side of the aperture), and wherein the second location is at least 270 degrees counter-clockwise from the first location along the circumference of the shoulder (Oskam discloses the guide extends along a circumference and on opposite sides of the first length are longer lengths which include a second length at least 270 degrees from the first location).  
Regarding claim 13, modified Jensen discloses wherein the spool (15) defines a bore that extends therethrough along the rotational axis (Jensen: Figure 1).  
Regarding claim 14, modified Jensen discloses wherein the bore is configured to receive a drive shaft (25) of the motorized window treatment (Jensen: Figure 1).  
Regarding claim 15, modified Jensen discloses wherein the end cap (11) defines an inner surface with a hole therethrough (Jensen: Figure 4).  
Regarding claim 16, modified Jensen discloses the inner surface is configured to abut an end of the spool (15) (Jensen: Figures 1-3).  
Regarding claim 18, modified Jensen discloses the spool is cylindrical and the end of the spool is a first end, and wherein the spool is tapered from a first diameter at the first end to a second diameter at an opposed second end (Jensen discloses the drum is tapered between sections 16 and 17). Jensen does not specifically disclose that the taper is approximately 0.5 degrees. However, it would have been obvious to taper the diameter by 0.5 degrees since Jensen provides the teaching of providing one diameter larger than the other in order to provide a taper and adjusting the size of the diameters of the spool such that it tapers 0.5 degrees is well within the skills of one of ordinary skill in the art since such modification involves a mere change in size. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 19, Jensen as modified with Oskam disclose wherein the guide and the shoulder intersect at a radiused edge (as seen in Figure 3 the edges where the guide and shoulder meet are curved).
Regarding claim 20, modified Jensen discloses wherein the shoulder (22) comprises the aperture (8) (shoulder 22 extends to 6 and 7 which contains the aperture; Jensen: Figure 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Oskam, as applied in claim 16 above, in further view of  Chen.
Regarding claim 17, modified Jensen discloses the spool is supported by the end cap and has a hole but does not specifically disclose if the spool defines a protrusion that extends along the rotational axis from the end of the spool, the protrusion configured to be received within the hole. However, Chen discloses it is well known for spools to have a protrusion (18) that are received in a hole (at 122). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide the spool of Jensen with a protrusion since it is a well known means of supporting a spool, as taught by Chen.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The independent claims have been amended to require “the guide extending around a circumference of the shoulder, at least a portion of the guide defining a gradual slope”, which was not previously required. However, it would have been obvious to modify Jensen in view of Oskam to provide the amended claim limitations. Although Oskam teaches that the guide extends around a portion of the drum (semicircle) and is thus understood to “extend around a circumference” (a semicircle circumference is still a circumference and a partial circumference is still a circumference) in order facilitate compact prosecution it is believed that the Applicant best means that the guide extends along an entire circumference of the shoulder. The guide of Oskam is not disclosed to extend around an entire circumference of the shoulder; instead the guide only extends around a portion of the entire circumference of the shoulder. However, extending the guide such that that is extends around an entire circumference of the shoulder would have been obvious, such modification involves the mere change in size of the guide. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634